                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LUKE J. CARRERO,                                   Case No. 19-cv-06110-HSG
                                   8                    Petitioner,                         ORDER GRANTING SECOND
                                                                                            EXTENSION OF TIME TO FILE
                                   9             v.                                         TRAVERSE
                                  10     DAVID J. HOLBROOK,                                 Re: Dkt. No. 26
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, Petitioner’s request for a second extension of time to file his

                                  14   traverse is GRANTED. Dkt. No. 26. Petitioner shall file his traverse by August 23, 2021. The

                                  15   answer to the amended order to show cause was filed on April 16, 2021. With this extension of

                                  16   time, Petitioner will have had three months to prepare his traverse. Any further requests for an

                                  17   extension of time must be accompanied by a showing of good cause as to why Petitioner requires

                                  18   more than three months to prepare his traverse.

                                  19          This order terminates Dkt. No. 26.

                                  20          IT IS SO ORDERED.

                                  21   Dated: 6/24/2021

                                  22                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  23                                                     United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
